Citation Nr: 0033259	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-03 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
residuals of a spinal cord injury, C6-T2, with loss of use of 
the feet, each foot currently rated as 10 percent disabling.

2.  Entitlement to restoration of a 100 percent rating for 
neurogenic bowel.

3.  Entitlement to restoration of a 20 percent rating for 
loss of motor function, middle and lower chest, the residuals 
of a spinal cord injury, C6 to T2. 

4.  Entitlement to restoration of a 20 percent rating for 
bladder dysfunction.

5.  Entitlement to restoration of 20 percent for loss of 
sexual function.

6.  Entitlement to restoration of special monthly 
compensation benefits on the account of loss of use of a 
creative organ.  

7.  Entitlement to restoration of special monthly 
compensation benefits on the account of loss of use of both 
feet.

8.  Entitlement to restoration of special monthly 
compensation benefits equal to M plus K.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. B. G.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel 


INTRODUCTION

The appellant served on active duty from April 1974 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO).

During the veteran's hearing the issue of restoration of 
eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 was discussed.  A review of the record 
shows that the RO granted this claim in a March 1998 rating 
action.


REMAND

While this case was pending at the Board, legislation was 
enacted which revised and clarified the duty of the VA to 
assist a claimant applying for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (Veterans Claims Assistance Act of 2000).  The RO has 
not had the opportunity to review the veteran's claim in 
conjunction with the new legislation.

A videoconference hearing was conducted in January 2000 
before the undersigned member of the Board.  At that time the 
appellant testified that he was receiving treatment at a VA 
facility and was next scheduled for an examination in 
February 2000.  The most recent VA medical treatment records 
on file are dated in April 1997.

A review of the recent VA examinations, dated in November 
1997, shows that the reports contain findings in response to 
listed questions.  However, the questions themselves were not 
included in the report.  The Board believes that a thorough 
and contemporaneous examination would be of assistance in 
rendering a decision in this case.

On of the issues developed for appellate consideration is 
entitlement to restoration of a 100 percent rating for 
residuals of a spinal cord injury, C6-T2, with loss of use of 
the feet, each foot currently rated as 10 percent disabling.  
However, the March 1998 rating action does not indicated that 
separate 10 percent ratings were assigned for each foot. 

Accordingly, the case is REMANDED for the following actions:

1.  It is requested that the RO review 
the veteran's claim in conjunction with 
the recent legislation, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and undertake 
any necessary actions and development to 
comply with this legislation.

2.  It is requested that the RO furnish 
the appellant the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue covering the period 
from 1997 to the present.

3.  It is requested that the RO obtain 
copies of any treatment records from the 
VA facility in Daytona Beach covering the 
period from 1997 to the present.

4.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the nature and severity of the residuals 
of the injury to C6 to T12.  All 
indicated special studies and any 
specialized examinations should be 
accomplished.  The claims folder and a 
copy of this Remand should be made 
available to and reviewed by the examiner 
prior to the examination.

The report of examination should include 
a detailed account of all manifestations 
to include identification of the involved 
nerves, the sensory and motor impairment 
and ranges of motion of the spine and 
each involved joint.  The examiner is 
requested to render an opinion as to 
whether the veteran has loss the use of 
his feet and loss of motor function if 
middle and lower chest.  Factors to 
consider include whether the acts of 
balance and propulsion, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis.  
38 C.F.R. § 4.63 (2000).  A complete 
rationale for any opinion expressed 
should provided.

5.  A VA examination by a specialist in 
genitourinary disorders should be 
performed to determine the severity of 
the reported neurogenic bladder and 
sexual dysfunction. The claims folder and 
a copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  All tests and 
any specialized examinations deemed 
necessary should be performed.  

6.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist in order to determine the 
nature and severity of his neurogenic 
bowel disorder.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to the examination.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

7.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include 
clarification regarding the 10 percent 
rating assigned for each foot disorder.

If the benefits sought are not granted, the appellant and his 
representative should be furnished with a Supplemental 
Statement of the Case, and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



